DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5, the term “the classes” has no antecedent basis. Similar issue exists in claims 14, 20.
Depending claims are rejected with the similar rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is directed to a computer-readable tangible storage media, wherein the term “computer-readable tangible storage media” is not limited by the applicant’s specification see paragraph 0030. Therefore, given its broadest reasonable interpretation, the term “computer-readable tangible storage media” would typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach.  A claim drawn to such a computer-readable tangible storage media (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim; e.g. non-transitory computer readable media. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi (Pub No.: 2018/0285694) discloses a processor builds a plurality of learning models using training data of a plurality of first sample sizes according to a first machine learning algorithm, and calculates a plurality of measured prediction performances. The processor calculates a plurality of estimated variances on the basis of relationship information indicating the relationship between expected value and variance with respect to prediction performance and the plurality of measured prediction performances. The processor creates a first prediction performance curve through a regression analysis using the plurality of measured prediction performances and the plurality of estimated variances. The processor calculates a first evaluation value on the basis of the first prediction performance curve and a second sample size. The processor compares the first evaluation value with a second evaluation value calculated based on a second prediction performance curve corresponding to a second machine learning algorithm and the second sample size.
Edgar (Pub No.: 2021/0201190) discloses machine learning model development and optimization tools provided that ensure performance validation and data sufficiency for regulatory approval. According to an embodiment, a computer implemented method can comprise training a machine learning model to perform an inferencing task on an initial set of data samples included in a sample population. In various embodiments, the model can include a medical AI model. The method further comprises determining, by the system, subgroup performance measures for subgroups of the data samples respectively associated with different metadata factors, wherein the subgroup performance measures reflect performance accuracy of the machine learning model with respect to the subgroups. The method further comprises determining, by the system, whether the machine learning model meets an acceptable level of performance for deployment in a field environment based on whether the subgroup performance measures respectively satisfy a threshold subgroup performance measure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464